Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 13, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
On its own motion, the Unemployment Insurance Appeal Board reopened claimant’s case for the purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 WL 44294). Finding no substantial procedural violation, the Board adhered to its prior decision finding that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment through misconduct and declined to review the merits of the case. Inasmuch as claimant fails to allege any procedural violations on appeal, the Board’s decision must be upheld (see, Matter of Mizzi [Commissioner of Labor], 259 AD2d 825).
Cardona, P. J., Crew III, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.